 8:19-cv-00321-RGK-PRSE Doc # 15 Filed: 05/14/20 Page 1 of 2 - Page ID # 135




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

ANGEL O. GUITIERREZ-HUERTA,

                   Plaintiff,                             8:19CV321

      vs.

MARY LANNING HOSPITAL,
CHILDREN'S HOSPITAL, DR.                      MEMORANDUM AND ORDER
SUZANNE HANEY, DR. DANIEL
LEONARD, DR. BENJAMIN FAGE,
HASTINGS POLICE DEPT., SGT.
PAUL WEBER, KYLE WOODWORTH,
Officer; BYRON GATES, Officer; DET.
DANA DRAMSE, NEIL MILLER,
Buffalo County Sheriff; LT. CHAD
HUNT, Buffalo County Jail; ADAMS
COUNTY JAIL ADMINISTRATOR,
and MAGEE, Former Adams County
Sheriff;

                   Defendants.


       On April 22, 2020, the court ordered Plaintiff to update his address with the
court within 20 days or face dismissal of this action. (Filing No. 13.) To date,
Plaintiff has not updated his address or taken any other action in this matter.

      IT IS THEREFORE ORDERED that:

      1.      This matter is dismissed without prejudice because Plaintiff failed to
prosecute it diligently and failed to comply with this court’s orders.

      2.    The court will enter judgment by a separate document.
8:19-cv-00321-RGK-PRSE Doc # 15 Filed: 05/14/20 Page 2 of 2 - Page ID # 136




    Dated this 14th day of May, 2020.

                                            BY THE COURT:


                                            Richard G. Kopf
                                            Senior United States District Judge




                                        2
